United States Court of Appeals
                       For the First Circuit




Nos. 01-2131
     02-1434


                           HARRY YOHE,
                      Plaintiff, Appellant,

                                v.

         PETER NUGENT; WORCESTER TELEGRAM AND GAZETTE;
           KATE WALSH and NASHOBA PUBLICATIONS, INC.,
                      Defendants, Appellees

                               and

        WILLIAM MAY, CHIEF OF TOWNSEND POLICE DEPARTMENT,
              TOWNSEND TRILOGY and CITY OF TOWNSEND,
                      Defendants, Appellees.




                           ERRATA SHEET




     The opinion of this Court issued on February 26, 2003 is
amended as follows:

     On page 9, lines 16-18, the quotation is inaccurately
reproduced; "was" should be inserted between "opinion" and
"sufficiently," and should be deleted between "opinion" and "must."